DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 3/7/2022, none of the claims were amended nor cancelled, no claims were newly introduced. Accordingly claims 2-29 are currently pending in the application.
Considering the approval of the terminal disclaimer filed by applicant and approved by office on 03/08/2022, the nonstatutory double patenting rejection is overcome.
Allowable Subject Matter
Claims 2-29 are allowed over prior art of record.
Most relevant prior art of record is Bennett et al. (US 20130343585 A1) hereinafter Bennett.
Regarding claim 1, Bennet teaches all the limitations of the claim except the limitations wherein the method further comprises establishing a respective communication link between an ear-wearable device and two or more accessory devices of a set of accessory devices linked concurrently or selectively to the ear-wearable device via the respective communication links; nor does he specifically disclose  communicating temperature data produced by the temperature sensor from the ear- wearable device to at least one accessory device of the set of accessory devices; and performing at least in part, by the at least one accessory device, a health monitoring activity including monitoring for fever using the temperature data.
The following is the reason for allowance of claim 2:
Bennet alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises establishing a respective communication link between an ear-wearable device and two or more accessory devices of a 
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3-12, claims are allowed for their dependency on allowed claim 2.
Regarding claim 13, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 2 (see reasons for allowance of claim 2 above).
Regarding claims 14-23, claims are allowed for their dependency on allowed claim 13.
Regarding claim 24, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 2 (see reasons for allowance of claim 2 above).
Regarding claims 25-29, claims are allowed for their dependency on allowed claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654